DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Allowable Subject Matter

Claims 16-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose generating a modified image by removing the manifestation of the object corresponding to the selected class from the image, wherein the modified image is iteratively used as input for the adapted neural net to analyze the modified image for possible remaining manifestations of the object corresponding to the selected class, and/or wherein the pre-trained neural net is pre-trained for counting pre-trained neural net is adapted for counting exactly one object, as required by claims 16 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATRINA R FUJITA/Primary Examiner, Art Unit 2662